Title: From James Madison to the Senate, 26 February 1813 (Abstract)
From: Madison, James
To: Senate


26 February 1813. “I nominate Brigadier General James Wilkinson, Brigadier General Wade Hampton, William R. Davy of South Carolina, Morgan Lewis now Quarter Master General, William H. Harrison of Indiana Territory, and Aaron Ogden of New Jersey, to be Major Generals in the Army of the U. States.
“Thomas Posey to be Governor of the Indiana Territory.
“George Poindexter to be a Judge of the Mississippi Territory.”
 